Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim 1 is currently pending and is under examination.
	Benefit of priority is to March 15, 2005.

Maintenance of Double Patenting Rejections from the First Action Final in parent applications SN 16/552,757 and 16/252,074 and First Action on the Merits in SN 15/794,788

	Claim 1 has been presented in each of applications SNs 16/552,757; 16/252,074; 16/001,476 (no action); 15/794,788; and 11/885,067.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of copending Application No. 17/377,978 (a continuation of the instant application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The instant Claim 1 is identical to Claim 1 in ‘978.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15-24 of U.S. Patent No. 7,645,602. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to a method for increasing the amount of carboxylated vitamin K dependent protein in a cell that expresses the nucleic acid encoding said vitamin K dependent protein, wherein the cell is also transfected to express a heterologous nucleic acid encoding vitamin K epoxide reductase (VKOR) while the patent claims are drawn to increasing productivity of a vitamin K dependent protein that is expressed in a cell by also expressing VKOR. Because the method steps are the same, the amount of carboxylated vitamin K dependent protein that is carboxylated is also a method for increasing the productivity of the vitamin K dependent protein, noting that the function of VKOR is to recycle vitamin K 2,3-epoxide to vitamin K hydroquinone that is a co-factor that is essential for the posttranslational gamma-carboxylation of several blood coagulation factors.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15-24 of U.S. Patent No. 8,603,823. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to a method for increasing the amount of carboxylated vitamin K dependent protein in a cell that expresses the nucleic acid encoding said vitamin K dependent protein, wherein the cell is also transfected to express a heterologous nucleic acid encoding vitamin K epoxide reductase (VKOR) while the patent claims are drawn to producing vitamin K dependent protein that is expressed in a cell by also expressing VKOR. Because the method steps are the same, the amount of carboxylated vitamin K dependent protein that is carboxylated is also a method for increasing the productivity of the vitamin K dependent protein, noting that the function of VKOR is to recycle vitamin K 2,3-epoxide to vitamin K hydroquinone that is a co-factor that is essential for the posttranslational gamma-carboxylation of several blood coagulation factors.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-5 of U.S. Patent No. 9,441,208. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to a method for increasing the amount of carboxylated vitamin K dependent protein in a cell that expresses the nucleic acid encoding said vitamin K dependent protein, wherein the cell is also transfected to express a heterologous nucleic acid encoding vitamin K epoxide reductase (VKOR) while the patent claims are drawn to expressing heterologous vitamin K dependent protein and VKOR in a cell. Because the method steps are the same, the amount of carboxylated vitamin K dependent protein that is carboxylated is also a method for increasing the productivity of the vitamin K dependent protein, noting that the function of VKOR is to recycle vitamin K 2,3-epoxide to vitamin K hydroquinone that is a co-factor that is essential for the posttranslational gamma-carboxylation of several blood coagulation factors.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,631,002. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to a method for increasing the amount of carboxylated vitamin K dependent protein in a cell that expresses the nucleic acid encoding said vitamin K dependent protein, wherein the cell is also transfected to express a heterologous nucleic acid encoding vitamin K epoxide reductase (VKOR) derived from any sourse while the patent claim is drawn to increasing the amount of carboxylated vitamin K dependent protein in a cell that expresses the nucleic acid encoding said vitamin K dependent protein, wherein the cell is also transfected to express a heterologous nucleic acid encoding vitamin K epoxide reductase (VKOR) that is derived from Nematostella.  Thus the VKOR of the instant claim encompasses VKOR derived from Nematostella. 




NEW Rejection:

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Scheiflinger et al. (USP 9,617,523, published April 11, 2017 and having verified priority to February 28, 2005).
Scheiflinger et al. teach a method for improving the productivity of vitamin K dependent (VKD) protein in a host cell containing a recombinant nucleic acid coding for vitamin K reductase complex subunit 1 (VKORC1, which is a synonym for vitamin K epoxide reductase (VKOR)) and a recombinant nucleic acid coding VKD protein, wherein both the recombinant VKORC1 and the recombinant VKD protein are expressed in the host cell (Col. 5, lines 41-49; Examples 1, 2, 3, and 4; Claim 8). 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656